ELECTRONIC RECORD                                   3^3~/5T


      COA#       11-13-00007-CR                        OFFENSE:      1


                 Breanna Spencer v.
      STYLE: The State Of Texas                        COUNTY:       Brown

      COA DISPOSITION:       AFFIRMED                  TRIAL COURT: 35th District Court


      DATE: 3/05/15                     Publish: Yes   TC CASE #:    CR21994




                              IN THE COURT OF CRIMINAL APPEALS



                Breanna Spencer v.
     style:    The State of Texas                          Cca #:    PD-0392-15 •
                                                                                ±
              APPELLANT1^      Petition                    CCA Disposition:
      FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
              R*^S<2</                                     JUDGE:
•^^^TJATE: t****y-.wu^ ^J/5                                SIGNED:                         PC:.
     JUDGE:     PC\ fe^y/ \T> *-&*/M *\r*jr?T PUBLISH:                                     DNP:


                                                                                           MOTION FOR

                                                        REHEARING IN CCA IS:

                                                        JUDGE:




                                                                                ELECTRONIC RECORD